United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Baton Rouge, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1943
Issued: June 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2009 appellant filed a timely appeal of a May 20, 2009 decision of the Office
of Workers’ Compensation Programs affirming the October 17, 2008 denial of her recurrence of
disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability beginning on June 6,
2008 causally related to her accepted employment injury.
FACTUAL HISTORY
On March 23, 2006 appellant, then a 37-year-old transportation security screener, filed a
traumatic injury claim alleging that on that date she sustained muscle strain in her upper back
after pulling luggage through an x-ray machine. She did not initially stop work, but she returned

to light duty on March 24, 2006. Initial medical reports indicated that cervical spine x-rays
revealed no fractures, subluxation, spondylosis or spondylolisthesis. Left shoulder x-rays
showed concentric reduction of the left glenohumeral joint with no bone lesions or fractures and
no obvious degenerative changes. The Office accepted appellant’s claim for cervical
sprain/strain and left shoulder and arm sprain/strain.
In reports dated May 24, 2006 to February 6, 2007, Dr. David Muldowny, a Boardcertified orthopedic surgeon, diagnosed subacromial bursitis and degenerative disc disease of the
cervical spine. He advised that appellant could work with restrictions.
The Office paid appellant intermittent wage-loss compensation between January 9 and
April 9, 2007 for attending medical appointments. Appellant stopped work on April 15, 2007.
She received disability compensation beginning April 15, 2007. Reports from Dr. Muldowny
dated between June 7 and November 13, 2007 advised that appellant was unable to return to
work. Reports dated December 3, 2007 and January 14, 2008 from Dr. Daniel Hodges, a Boardcertified physiatrist and associate of Dr. Muldowny, indicated that she was unable to work.
On January 10, 2008 the Office referred appellant with a statement of accepted facts to
Dr. Raymond Fletcher, a Board-certified orthopedic surgeon, for a second opinion. In a
February 12, 2008 report, Dr. Fletcher diagnosed permanent aggravated cervical spondylosis
with residual impairment resulting from appellant’s work injury. He opined that appellant was
able to work full-time light duty.
In reports dated January 27 and March 31, 2008, Dr. Hodges diagnosed neck and left
shoulder sprain, displacement of cervical intervertebral disc and left C6-7 radiculopathy. He
advised that appellant was unable to work for an undetermined period of time.
On March 12, 2008 the Office referred appellant to Dr. Gordon Nutik, a Board-certified
orthopedic surgeon, for a referee evaluation to resolve the conflict in medical opinion between
Drs. Fletcher and Hodges. In an April 2, 2008 report, Dr. Nutik opined that her condition was
consistent with chronic strain and underlying aggravated cervical degenerative disease. He noted
some evidence of exaggeration. Dr. Nutik advised that appellant’s low back condition was not a
work-related condition. He noted that residuals of her work injury did not cease and that she was
able to work full time with permanent restrictions. In a work capacity evaluation form dated
April 2, 2008, Dr. Nutik indicated that appellant could not perform her usual job but could work
eight hours per day with permanent restrictions including sitting up to six hours per day. He also
restricted standing, reaching and repetitive wrist and elbow movements up to two hours per day.
Dr. Nutik also noted that appellant had low back pain that was unrelated to the accepted
conditions.
On May 15, 2008 the employing establishment offered appellant a limited-duty position
as a ticket document checker1 based on Dr. Nutik’s work restrictions. Appellant accepted this
position and returned to work on June 2, 2008.
1

The job description for a ticket document checker indicates that appellant is “[r]esponsible for ensuring that no
individuals are able to circumvent the travel document checking area or enter the screening checkpoint without
having their travel documents and ID’s checked. Standing or sitting and minimal use of wrist.”

2

In a June 3, 2008 statement, appellant requested that the Office expand her claim to
accept her low back condition as a result of the March 23, 2006 work injury.
On June 12, 2008 appellant filed a recurrence of disability claim beginning June 6, 2008.
She stopped work on June 6, 2008 and did not return. Appellant’s claim form stated that the
recurrence was caused by repetitive motion to the neck and arm which triggered upper back
spasms and arm numbness. She also indicated that she had more pain in her upper back, elbow
and head after returning to work. Appellant also alleged that her duties were inconsistent with
her work restrictions, as she had to constantly lift her arm while standing and repeatedly looking
down for eight hours per day. The employing establishment advised that appellant’s limitedduty consisted of sitting at a podium checking travel documents with an option of sitting or
standing. It noted that she viewed about 1,000 documents in an eight-hour shift, that documents
were placed on podium and that appellant’s duties involved slight arm movement to return
documents to passengers.
Appellant submitted a March 27, 2006 nurse’s note and a May 4, 2006 physical therapy
report. In a June 23, 2008 report, Dr. Hodges noted her complaint of continued neck and back
pain as well as pain of the left shoulder, arm, elbow, wrist and bilateral hip. He indicated that
appellant’s pain was aggravated by walking, bending, sitting, standing and lifting. Examination
revealed limited cervical range of motion, some tenderness in the trapezial levator groups
particularly into the rhomboid musculature, low back pain on hypertension and pain radiating
into the right lower extremity. Dr. Hodges diagnosed an on-the-job injury with multilevel
cervical changes, left medial nerve entrapment neuropathy and induced progressive mechanical
low back pain. He advised that appellant remain off work. In reports dated August 6, 2008,
Dr. Hodges noted diminished lumbar range of motion and the need to rule out occult right knee
pathology. He also reiterated that appellant was unable to work.
On September 4, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish his recurrence claim and allowed her 30 days to submit such evidence.
In a September 10, 2008 report, Dr. Hodges reiterated his diagnosis of an on-the-job
injury with multilevel cervical changes, progressive mechanical low back pain, persistent right
knee pain and possible meniscal tear. Appellant also submitted physical therapy documents.
In an October 17, 2008 decision, the Office denied appellant’s recurrence of disability
claim finding the evidence insufficient to establish that her current medical condition and
disability were due to the accepted work injury. It also noted that she was still entitled to
medical treatment.
In an undated statement, appellant asserted that she had been denied medical treatment as
the Office had not accepted that her lower back condition was caused by the accepted traumatic
injury. She also submitted statements that predated the claimed recurrence of disability.
On October 26, 2008 appellant, through her representative, requested a telephone hearing
which was held on February 24, 2009. In a December 11, 2008 letter to her representative, she
asserted that her low back condition related to her March 23, 2006 work injury and should be an
accepted condition. In a September 10, 2008 work status report, Dr. Hodges advised that

3

appellant was unable to work pending treatment. In reports dated December 10, 2008 and
March 18, 2009, he diagnosed on-the-job injury with multiple cervical and progressive back
complaints, persistent right knee pain and possible meniscal tear and left median nerve
entrapment neuropathy. In a March 18, 2009 status report, Dr. Hodges noted that appellant had a
work injury, indicated that her condition had not changed and advised that she was unable to
work.
On January 27, 2009 Dr. F. Allen Johnston, a Board-certified orthopedic surgeon, noted
that appellant sustained a work-related injury on March 23, 2006. He advised that she
complained of low back and right thigh symptoms. Dr. Johnston indicated that appellant injured
her low back in an initial work injury but that her upper back and neck area were more
symptomatic early on with more low back problems presently. He also indicated that her
symptoms worsened with walking, bending and lifting. Examination revealed fairly good range
of motion and minimal left-sided paraspinous muscles and buttock tenderness. Dr. Johnston
noted that x-rays of the lumbar spine revealed facet arthropathy mostly at L4-5 and L5-S1 and
disc space narrowing at L5-S1. X-rays of the right hip revealed some mild spurring off the
acetabular lips and x-rays of the knee were unremarkable. Pelvic x-rays were unremarkable
other than small osteophytes on right acetabular lips. Dr. Johnston found chronic low back pain
with right trochanteric bursitis, L4-5 annular tear with mild to moderate hypertonic facet joint
arthropathy and bilateral L4-5 foraminal narrowing more on the left with L5-S1 disc protrusion
with substantial dehydration and disc space narrowing.
In a March 27, 2009 letter, appellant asserted that the Office did not properly handle her
claim and ignored her back condition which should be accepted. She also indicated that she
received improper medical treatment.
In an April 6, 2009 statement, the employing establishment indicated that appellant was
given a limited-duty assignment based on her work restrictions that should not have exacerbated
her accepted conditions. The employing establishment disputed her assertion that she was
required to perform repetitive movements all day, constantly standing for eight hours per day
while repeatedly looking down and lifting her arm to check documents. Instead, it noted that
appellant could either sit or stand during her shift and that she only had one peak time lasting one
hour and a half with the remainder of her eight-hour shift consisting of a small and intermittent
flow of passengers. The employing establishment also noted that she was allowed a 30-minute
lunch break and a 15-minute break every 2 hours with the option of additional breaks if needed.
On April 28, 2009 Dr. Muldowny diagnosed cervical spondylosis and herniated disc of
the cervical spine.
In a May 20, 2009 decision, an Office hearing representative affirmed the October 17,
2008 decision finding that appellant failed to establish a recurrence of disability as the medical
evidence only supported that she suffered from residuals of unrelated and unaccepted conditions.
She also advised that the medical evidence did not support that appellant’s lumbar complaints
were due to the March 23, 2006 work injury.

4

LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”2
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.3 To establish a change in the nature and extent of
the injury-related condition, there must be probative medical evidence of record. The evidence
must include a medical opinion, based on a complete and accurate factual and medical history
and supported by sound medical reasoning, that the disabling condition is causally related to
employment factors.4
ANALYSIS
Appellant returned to work in a limited-duty assignment as a ticket document checker on
June 2, 2008. She claims a recurrence of disability beginning June 6, 2008 due to her March 23,
2006 employment injury. Appellant therefore has the burden of proof to show a change in the
nature and extent of her injury-related condition or a change in the nature and extent of her
limited-duty job requirements.
In his January 27, 2009 report, Dr. Johnston stated that appellant injured her low back in
a work injury where her upper back and neck were more symptomatic early on. He diagnosed
chronic low back pain with right trochanteric bursitis, L4-5 annular tear with mild to moderate
hypertonic facet joint arthropathy and bilateral L4-5 foraminal narrowing more on the left with
L5-S1 disc protrusion with substantial dehydration and disc space narrowing. However,
Dr. Johnston does not clearly indicate that appellant is disabled from working her modified
position nor did he otherwise address why disability beginning June 6, 2008 was due to a
spontaneous change in a medical condition that resulted from her prior work injury without an
intervening injury or new exposure to the work environment that caused the illness.5 Moreover,
he does not indicate an accurate understanding of her original March 23, 2006 injury as did not
note a familiarity with how the original injury occurred or that her low back condition is not an

2

R.S., 58 ECAB 362 (2007); see 20 C.F.R. § 10.5 (x).

3

K.S., 60 ECAB ___ (Docket No. 08-2105, issued February 11, 2009).

4

K.C., 60 ECAB ___ (Docket No. 08-2222, issued July 23, 2009).

5

See R.S., supra note 2 (where establishing a recurrence of disability claim requires an inability to work due to a
spontaneous change in a medical condition which has resulted from a previous injury).

5

accepted condition in the present claim.6 Likewise, Dr. Johnston did not provide any medical
rationale to explain the reasons why any low back condition, which was not diagnosed
contemporaneously with the March 23, 2006 work injury, would be due to the work injury.7
Dr. Hodges’ reports dated June 23 and August 6, 2008 advised that appellant was
disabled from work after diagnosing an “on[-]the[-]job injury” with multilevel cervical changes,
left medial nerve entrapment neuropathy, induced progressive low back pain and diminished
lumbar range of motion. However, neither of these reports provided medical reasoning to
support that her back condition was a spontaneous change in a medical condition related to the
accepted neck, left shoulder and left arm conditions. Dr. Hodges also failed to provide any
evidence of bridging symptoms.8 He provided other reports, as noted, that also noted that
appellant had an “on[-]the[-]job injury” but he did not relate that disability beginning June 6,
2008 was due to a spontaneous change attributable to the March 23, 2006 work injury.
Dr. Hodges also did not provide any medical rationale to explain the reasons why any low back
condition would have been due to the March 23, 2006 work injury.
Dr. Muldowny’s April 28, 2009 report merely diagnosed cervical spondylosis and
herniated disc of the cervical spine. He did not indicate that appellant was disabled from work
due to this condition and he did not address whether this condition was caused or aggravated by
the accepted work injury. As noted, medical evidence without an opinion on causal relationship
is of little probative value. Other medical reports submitted by appellant do not support that
disability beginning June 6, 2008 was due to the March 23, 2006 work injury
Appellant also submitted reports from a nurse and physical therapy. However, neither
are considered a physician under the Federal Employees’ Compensation Act and therefore
neither are competent to provide a medical opinion.9
Consequently, the medical evidence is insufficient to establish that appellant sustained
recurrence of disability on June 6, 2008 due to her March 23, 2006 work injury.
Appellant may also establish a recurrence of disability by showing a disabling change in
the nature and extent of her limited-duty job requirements. On June 22, 2008 she accepted a
limited-duty assignment as a ticket document checker based on her current medical limitations.
Appellant argues that this job aggravated her neck condition, as it required her to constantly
6

See M.W., 57 ECAB 710 (2006) (medical conclusions based on an inaccurate or incomplete factual history are
of diminished probative value).
7

Where a claimant claims that a condition not accepted or approved by the Office was due to an employment
injury, the claimant bears the burden of proof to establish that the condition is causally related to the employment
injury through the submission of rationalized medical evidence. T.M., 60 ECAB ___ (Docket No. 08-975, issued
February 6, 2009).
8

See Mary A. Ceglia, 55 ECAB 626 (2004) (to establish that the claimed recurrence of the condition was caused
by the accepted injury, medical evidence of bridging symptoms between appellant’s present condition and the
accepted injury must support the physician’s conclusion of a causal relationship).
9

See 5 U.S.C. §8101(2) (defining the term “physician”); see also Charley V.B. Harley, 2 ECAB 208 (1949) (the
Board held that medical opinion, in general, can only be given by a qualified physician).

6

stand and look down to check passenger documents. She also argues that this position required
constant repetitive arm lifting for eight hours per day. However, the evidence does not support
appellant’s account of the requirements for her limited-duty assignment. For example, on the
recurrence claim, the employing establishment advised that her job was flexible and required
only minimal arm movement. After the hearing, the employing establishment provided a
detailed description of appellant’s duties explaining that the position did not require constant
repetitive movements for eight hours per day as the peak time for checking documents only
lasted one and a half hours and that this duration of time fell within Dr. Nutick’s restrictions for
sitting, standing and repetitive movement. Also, as the remaining six and a half hours of her
shift had a light and intermittent flow of passengers, she was not constantly looking down and
repeatedly lifting her arm to check documents. Moreover, the nature of appellant’s job gave her
the option to sit or stand during her shift. She could also alternate use of her left and right arm so
that neither required repetitive movement. Additionally, the employing establishment indicated
that appellant was allowed breaks every two hours and could have additional breaks as needed.
Appellant also did not submit any evidence to support her assertions regarding the movement
required by the light-duty job. As a result, the factual evidence does not establish a disabling
change in the nature and extent of appellant’s limited-duty job requirements.
For these reasons, appellant has not met her burden of proof to establish that she
sustained a recurrence of disability on June 6, 2008 due to a disabling change in the nature and
extent of her injury-related condition or a disabling change in the nature and extent of her
limited-duty job requirements.
CONCLUSION
The Board finds that appellant has not sustained a recurrence of disability beginning on
June 6, 2008 causally related to her accepted employment injury.10

10

The Board notes that appellant submitted new evidence after the Office issued its decision. However, the
Board may only review evidence that was in the record at the time the Office issued its final decision. See 20 C.F.R.
§ 501.2(c).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated May 20, 2009 and October 17, 2008 are affirmed.
Issued: June 24, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

